— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J), rendered November 1, 1983, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The hearing court did not err in denying that branch of the defendant’s omnibus motion which was to suppress testimony regarding the lineup identifications by the complainant as under the totality of the circumstances it cannot be said that the identification procedures employed were so unnecessarily suggestive and conducive to irreparable misidentification that the defendant was denied due process (see, People v Rodriguez, 64 NY2d 738; People v Logan, 25 NY2d 184, cert denied 396 US 1020, rearg dismissed 27 NY2d 733, 737).
The trial court did not abuse its discretion in permitting the defendant to cross-examine the complainant as to the underlying facts of several prior arrests but refusing to permit inquiry into the fact that she had been arrested where the arrest involved did not result in a conviction (see, People v Cook, 37 NY2d 591; People v Batista, 113 AD2d 890, lv denied *74367 NY2d 648). Mangano, J. P., Lawrence, Weinstein and Rubin, JJ., concur.